Citation Nr: 1023422	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  05-08 500	)	DATE
	)
	)


THE ISSUE

Whether an August 19, 1985, decision of the Board of 
Veterans' Appeals that denied entitlement to service 
connection for hypertension should be revised or reversed on 
the basis of clear and unmistakable error.



APPEARANCE AT ORAL ARGUMENT

The Veteran



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 





INTRODUCTION

The Veteran served on active duty from January 1953 to 
January 1956 and from May 1956 to May 1960.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) by virtue of the Board's original jurisdiction over 
claims of clear and unmistakable error (CUE) in prior Board 
decisions.  See 38 U.S.C.A. § 7111(e) (West 2002).   The 
Veteran has moved for review of a Board decision of August 
19, 1985, that denied service connection for hypertension. 

In an August 1, 2007, decision, the Board denied the 
Veteran's motion to revise the August 19, 1985 decision.  The 
Board also denied entitlement to an effective date earlier 
than February 5, 1998, for the award of a total rating based 
on individual unemployability due to service-connected 
disabilities (TDIU claim).  The Veteran appealed both 
decisions to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2009 Memorandum Decision, the 
Court determined that the Veteran had abandoned the appeal 
with respect to the TDIU claim.  As to the Board's denial of 
the motion to revise the August 1985 Board decision, the 
Court vacated that August 2007 decision, and remanded the 
case to the Board.

The Board notes that in a September 2009 decision, the Board 
dismissed a second motion to revise the August 19, 1985, 
decision on the basis of CUE.


FINDINGS OF FACT

1.  The Board denied service connection for hypertension in a 
decision of August 19, 1985. 

2.  The Board's denial of service connection was based on a 
finding that the hypertension was not present in service, was 
not manifest within a year after service, and that no direct 
or etiological relationship had been shown between the 
hypertension and the Veteran's service-connected left carotid 
artery occlusion.

3.  The Board's August 1985 decision was based on the correct 
facts as they were known at that time, and was in accordance 
with the existing law and regulations, and the decision was 
properly limited to addressing hypertension. 


CONCLUSION OF LAW

The Board decision of August 19, 1985, which denied service 
connection for hypertension, does not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1403 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the Board's decision of August 19, 
1985, which denied his claim for service connection for 
hypertension, should be reversed because it contains clear 
and unmistakable error.  He argues that service connection 
should have been granted because the evidence showed that his 
hypertension was incurred in service or was caused by his 
service-connected disability.  He contends that the 
hypertension was actually a manifestation of Conn's syndrome 
(hyperaldosteronism) he believes was manifest in service, and 
that the Board should have expanded the issue to include, and 
grant service connection for Conn's syndrome, or at least 
hypertension as a manifestation.  He asserts that the Board 
erred by failing to properly apply law which was relevant to 
his contentions.  

Initially, the Board notes that in Livesay v. Principi, 15 
Vet. App. 165 (2001) the Court held that the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable to claims of clear and unmistakable error.  See 
also Parker v. Principi, 15 Vet. App. 407, 412 (2002) in 
which the Court noted that although the Secretary filed a 
motion, with which the Veteran agreed, seeking a remand for 
readjudication of the clear and unmistakable error question 
in light of the enactment of the VCAA, the basis for the 
motion had no merit following this Court's decision in 
Livesay in which the Court found that the VCAA was not 
applicable to CUE matters.  Taking these factors into 
consideration, there is no prejudice to the Veteran in 
proceeding to consider the motion on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The Board notes that the Veteran appears to allege treatment 
by VA at various points since the 1950s.  If the Veteran is 
accurate in his recollection, then it is apparent that not 
all VA records have been obtained.  Nevertheless, the Board 
points out that VA was not on constructive notice of such 
records at the time of the August 1985 Board decision, and 
they therefore cannot be considered in determining whether 
there was CUE in the referenced decision.  See 38 C.F.R. 
§ 20.1403(b)(2) (2009) (indicating that the constructive 
notice doctrine applies only in the case of Board decisions 
issued on or after July 21, 1992).  Accordingly, there is no 
obligation to obtain any such records, if indeed they exist 
at all.
 
The Board denied service connection for hypertension in a 
decision of August 19, 1985.  All final Board decisions are 
subject to revision on the basis of clear and unmistakable 
error except for those decisions which have been appealed to 
and decided by the Court, and decisions on issues which have 
subsequently been decided by the Court.  See 38 C.F.R. 
§ 20.1400.

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  See 38 C.F.R. § 
20.1400.  A party disagreeing with the Board's denial of a 
motion for revision based on clear and unmistakable error in 
a prior Board decision can appeal that determination to the 
Court.  See 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a).  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  See 38 C.F.R. § 20.1403(b)(1).  
For a Board decision issued on or after July 21, 1992, the 
record that existed when that decision was made includes 
relevant documents possessed by the VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could be 
reasonably expected to be part of the record.  See 38 C.F.R. 
§ 20.1403(b)(2).

To warrant revision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, if it had not been made, 
would have manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable error include 
(1) a new medical diagnosis that "corrects" an earlier 
diagnosis considered in the Board's decision; (2) the 
Secretary's failure to fulfill the duty to assist; and (3) a 
disagreement as to how the facts were weighed or evaluated.  
See 38 C.F.R. § 20.1403(d).  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).  

As noted above, the Veteran had active service from January 
1953 to January 1956 and from May 1956 to May 1960.  The 
Veteran established service connection for incomplete 
occlusion of the carotid artery rated as 30 percent disabling 
in a decision of November 1960.  In a statement in support of 
claim submitted by the Veteran in April 1983, he raised a 
claim for service connection for hypertension.

In a rating decision of June 1983, the RO denied service 
connection for hypertension.  The Veteran perfected an 
appeal, but the Board denied his service connection claim in 
a decision of August 19, 1985.  The Veteran essentially 
contends that, in its August 1985 decision, the Board failed 
to consider all relevant evidence and failed to properly 
apply the law and regulations.  

The evidence of record at the time of the August 19, 1985 
Board decision included service treatment records showing 
that at enlistment for his first period of service in January 
1953, the Veteran's blood pressure was 132/72.  At his 
December 1955 separation examination from his first period of 
service, his blood pressure was 148/74.  At his second 
enlistment examination in May 1956, his blood pressure was 
112/78.  His complaints during that service included weakness 
in the right upper extremity, as well as double vision at 
times.  The differential diagnoses included early organic 
process, conversion hysteria, and multiple sclerosis.  The 
report of his second discharge noted a blood pressure reading 
of 132/66.  The examination report noted that he wore glasses 
for defective vision; that he reported becoming dizzy after 
over-exertion; that he experienced pain in his chest and a 
pounding heart, that he experienced leg cramps after 
exercise; and that he had experienced temporary paralysis of 
the right upper and lower extremities of unknown cause (after 
extensive neurological and psychiatric workup) that was 
considered undiagnosable.
 
During an October 1960 VA examination, the Veteran reported 
that in service he noticed the onset of right upper extremity 
weakness.  He mentioned that he had also noticed vision 
problems, which he reported had been present since childhood.  
The Veteran explained that since before service, sudden 
movements of his head produced dizziness, tingling, a funny 
feeling and blurring of vision.  Chest X-ray studies were 
normal.  Cardiovascular examination revealed no murmurs, with 
a normal heart rate and rhythm.  His blood pressure was 
130/80.  The examiner concluded that the Veteran had no 
evidence of disease or injury to his central nervous system 
or peripheral nerves, but had incomplete occlusion of the 
left carotid artery of congenital or post-traumatic origin in 
childhood, with minimal, transient and subjective symptoms.

A May 1962 VA hospital report shows that the Veteran was 
admitted for a circulatory deficiency.  He reported that in 
April or May 1957 he noticed the development of right upper 
extremity weakness, with eventual shoulder pain.  He 
explained that he later also developed vomiting and in 
service was told he might have multiple sclerosis; he 
explained that testing in service was negative for that 
disease.  The Veteran was found to have a circulatory defect 
within a month of discharge, with occlusion of the left 
carotid artery.  The report noted that in April 1962, the 
Veteran experienced dizziness and a systolic blood pressure 
of 170, and that he was again found to have occlusion.  The 
May 1962 report noted that the Veteran's blood pressure was 
150/90, and he manifested a systolic murmur.  The final 
diagnosis was conversion reaction, with no organic disease.

VA treatment records for February 1962 to August 1962 
documented treatment for the carotid disease.  In February 
1962 his blood pressure was 140/88.  In August 1962 he 
manifested a systolic blood pressure of 180.

During an October 1963 VA examination, the Veteran complained 
of trouble with his right arm.  Physical examination showed 
his heart had a regular rate and rhythm with no murmurs.  His 
blood pressure was 120/84.  The examiner noted that the 
Veteran's symptoms of dizziness and blurring vision were 
present since childhood and partially due to congenital 
severe refractive error.  The examiner provided essentially 
the same diagnoses as those recorded on the October 1960 VA 
examination report.

In May 1983, the Veteran requested service connection for 
hypertension.

In a May 1983 statement, L. Troum, M.D. indicated that he 
first saw the Veteran in April 1972.  The Veteran reported an 
injury in service that resulted in the lost use of the right 
upper and lower extremities.  He noted that the Veteran had 
hypertension.  Dr. Troum's notes for April to October 1982 
document treatment for hypertension.

In September 1983 and April 1984 statements, Dr. Troum 
largely repeated the content of the May 1983 statement.  He 
additionally noted that the Veteran also had headaches, one 
episode of paroxysmal nocturnal dyspnea, and dry heaves.

In statements on file, the Veteran argued that during the 
April 1962 VA hospitalization, a physician concluded that his 
problem was caused by high blood pressure, which was 180/100, 
and believed the hypertension was present in service and 
manifested by right arm weakness and blurred vision.  The 
former representative argued that the service findings should 
be interpreted in light of subsequent medical findings to 
show hypertension.

The above is the evidence on file at the time of the August 
1985 Board decision.

In evaluating the Veteran's clear and unmistakable error 
motion, the Board must examine what evidence, applicable 
statutes, and relevant regulations were before the Board at 
the time of its August 1985 decision.  A determination that 
there was a "clear and unmistakable error" must be based on 
the record and the law that existed at the time of the prior 
decision of the Board, and subsequently developed evidence is 
not germane.  Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).

Although the law requires that only that evidence on file at 
the time of the Board's decision (namely, that discussed 
above) may be considered in determining whether the Board's 
decision contained CUE, the Board finds that a brief summary 
of the evidence added after the Board's decision is 
appropriate.  Although this evidence may not, by law, form 
the basis of a challenge to the August 1985 decision on the 
basis of CUE, a discussion of the referenced evidence will 
assist in placing the Veteran's arguments, and the Court's 
concerns into context.

Following the August 1985 BVA decision, private medical 
records for the period since 1972, and VA treatment records 
for the period since 1995 were added to the record.  The 
private records document the Veteran's contention that he 
suffered an injury of some type in service which resulted in 
the loss of use of his right upper and lower extremities; he 
also reported experiencing double vision for the past 3 
years.  In December 1985, he was treated for low potassium 
with hypokalemia.  The private records are silent for any 
reference to hyperaldosteronism until 1993, when he was 
admitted for hypertensive crisis and a cerebrovascular 
accident; he was noted to have been recently diagnosed with 
hyperaldosteronism.  Various diagnostic tests in 1993 
confirmed the presence of the disorder.

The VA treatment records show treatment for hypertension and 
Conn's syndrome.  In March 1997 a VA physician indicated that 
the Veteran's Conn's syndrome originated in service, although 
a VA physician in January 1997 indicated that it was unclear 
if the hypertension or Conn's syndrome were due to service.  
In November 2000, July 2001 and March 2002 statements, a VA 
physician concluded that the Veteran had a cerebrovascular 
accident in service, with hypertension and hypokalemia since 
then, and that it was likely that the hyperaldosteronism that 
was unrecognized in service contributed to hypertension.
In May 1994 and November 1995 statements, Dr. Catanese 
concluded that the Veteran had an aldosteronism since 
service, and that the Veteran should have been worked up for 
Conn's syndrome.

In a July 1996 statement, Dr. Camp indicated that the 
Veteran's separation examination blood pressure was at odds 
with the symptoms reported by the Veteran of dizziness after 
exercise, pain in the chest, pounding heart and leg cramps 
after exercise, and temporary paralysis.  Dr. Camp concluded 
that the Veteran's Conn's syndrome originated in service.

After the Veteran was diagnosed as having aldosteronism, he 
filed for service connection for the disorder.  In support of 
his claim, he submitted excerpts from medical articles 
indicating that it was difficult to diagnose adrenal gland 
dysfunction because the symptoms mimicked disorders of vastly 
different origins.  The articles indicated that most adrenal 
disorders had a gradual onset and slow progression, and may 
involve nonspecific complaints such as fatigue, weakness, 
weight change and nervousness; nearly all adrenal gland 
disorders cause weakness.  The articles noted that primary 
aldosteronism is called Conn's syndrome, and is usually 
diagnosed based on blood chemical testing and 
electrocardiograms.

In connection with his service connection claim, the Veteran 
argued that the symptoms which eventually led to the 
diagnosis of Conn's syndrome were the same as those 
experienced in service.  He explained that the diagnostic 
tests revealed adrenal tumors which had been present since 
service, and that his service and VA physicians erred in 
looking at other causes while ignoring the possibility of 
tumors and low potassium.  He argued that as his potassium 
fell, his sodium level rose, leading to a cerebrovascular 
accident in service and consequent right extremity weakness.  
He argued that his service physicians should have worked him 
up for possible Conn's syndrome. 

The Board first points out that the Court remand required the 
Board to consider any evidence submitted by the Veteran in 
connection with this appeal.  In an excess of caution, the 
Board has specifically considered all information and 
evidence added to the record since the August 1985 Board 
decision.  The matter of evidence consideration and what 
weight to afford the considered evidence are two different 
matters, however.  The Board is compelled to point out that 
all of the evidence and information received since the August 
1985 decision, while considered, nevertheless may not, by 
law, be afforded any evidentiary value in addressing whether 
the Board decision contains CUE.  The regulation itself 
specifically states that review for clear and unmistakable 
error in a prior Board decision must be based on the record 
and the law that existed when that decision was made.  See 38 
C.F.R. § 20.1403(b)(1).  This regulation was upheld by the 
U.S. Court of Appeals for the Federal Circuit in DAV v. 
Gober, 234 F.3d 682, 697 (Fed. Cir. 2000).  The Board is 
bound by the law in this matter, and points out that as the 
Court's decision does not require the Board to afford weight 
to the considered information and evidence, the Board's 
fealty to applicable law in this case does not contravene the 
Court's decision.

In short, the evidence added to the record following the 
August 1985 Board decision, including any VA treatment 
records that would have been generated prior to the decision, 
has been considered, but cannot serve as a basis for 
establishing CUE in the decision.

Turning back to the August 1985 decision, the Board at that 
time reviewed all of the evidence that was then of record.  
The Board acknowledged the Veteran's contentions that the 
hypertension either originated in service or was caused by 
his service-connected incomplete occlusion of the carotid 
artery.  The Board reviewed blood pressure readings in the 
service treatment records, and on the October 1960 VA 
examination.  The Board examined the VA treatment records and 
blood pressure readings for February 1962 and April 1962, as 
well as the May 1962 hospital report showing a blood pressure 
of 150/90 with the presence of weakness ascribed to a 
conversion reaction.  The Board also addressed the November 
1963 VA examination and the statements by Dr. Troum.  

The Board concluded that the evidence did not suggest that 
the hypertension was in any way related to service.  The 
Board explained that the blood pressure readings in service 
were all below the 150/90 needed for a finding of essential 
hypertension, and that the first evidence of a hypertensive 
reading was in April 1962.  The Board found that there was no 
evidence showing a direct or etiological relationship to the 
service-connected disability.  The panel comprising the Board 
at that time included a physician.  The decision did not 
directly address whether the hypertension represented a 
symptom of some as-yet undiagnosed disorder, although it did 
acknowledge the contention that the weakness in service 
represented the onset of hypertension.

The Board concludes that the decision of August 1985 that 
denied the Veteran's claim was based on the correct facts as 
they were known at that time, properly applied the extant and 
applicable law and regulations, and properly identified the 
disorder at issue as hypertension.  

In the August 1985 decision, the Board noted the Veteran's 
contentions and considered all of the relevant evidence which 
was of record at that time.  That evidence consisted of 
service treatment records which in fact were entirely silent 
for any reference to hypertension.  The Board correctly noted 
that the Veteran's blood pressure readings were never shown 
to be 150/90 or above.  The Board notes in passing that the 
Court, in its Memorandum Decision, appears to question that 
finding in the August 1985 decision.  In a footnote, the 
Court explained that the rating criteria for hypertension at 
the time only mentioned diastolic readings, and that blood 
pressure readings in the range of the Veteran's blood 
pressure may now be regarded as "prehypertension," citing 
to an internet website maintained by the Mayo Clinic.  

The Board first points out that the Mayo Clinic webpage cited 
by the Court is evidence which was not before the Board in 
August 1985, and therefore cannot establish the presence of 
CUE in that decision.  The Board also notes that the Mayo 
Clinic entry does not suggest that the information it 
conveyed was the understanding of the medical community in 
August 1985, and the Court did not so determine.  Even if it 
were the understanding of the medical community at the time, 
the website only suggested that systolic readings such as 
those evidenced during the Veteran's service were 
prehypertensive.  It obviously does not establish that the 
Veteran was hypertensive in service.  Moreover, the Board 
notes that the Veteran had the same "prehypertensive" 
systolic blood pressure when he entered service the first 
time in January 1953, seven years before his ultimate 
discharge.  

Even assuming that it was the common understanding of the 
medical community at the time that the Veteran's systolic 
blood pressure readings in service were prehypertensive, at 
most this would have amounted to a question concerning the 
weight the Board afforded the evidence from service, in terms 
of whether the blood pressure readings in service 
demonstrated the pre-clinical stage of the later diagnosed 
hypertension.  The Board did in fact address the blood 
pressure readings in service, and found that the evidence did 
not establish a relationship of hypertension to service.  
Consequently, any argument concerning the effect of the 
information found in the Mayo Clinic's entry amounts to 
nothing more than mere disagreement with the Board's weighing 
of the evidence in August 1985.  A disagreement as to how the 
facts were weighed or evaluation does not constitute CUE.  38 
C.F.R. § 20.1403(c)(3).  

The Board next notes that, as to any implicit argument that 
the Board failed to give credit to the Veteran's contentions 
to the extent they provided a link between the hypertension 
and service or the service connected disorder, the Board 
finds that the Board in August 1985 was not under an 
obligation to accept such contentions for that purpose 
because lay persons, such as the Veteran, were not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
Although the Veteran disagrees with the conclusions reached 
by the Board, an asserted failure to evaluate and interpret 
the evidence correctly is not clear and unmistakable error.  
See 38 C.F.R. § 20.1403(d).  See also Eddy v. Brown, 9 Vet. 
App. 52 (1996).   As to the Veteran's current contentions 
that he was explicitly informed by a physician in service 
that he had hypertension, that information was not before the 
Board in August 1985, and therefore may not be used as a 
basis for finding CUE in the August 1985 decision.  38 C.F.R. 
§ 20.1403(b)(1).

The primary contention of the Veteran is that the Board 
failed to recognize that his hypertension was really just a 
manifestation of a syndrome ultimately identified as 
hyperaldosteronism which originated in service.  He argues 
that the symptoms of the syndrome were manifest in the 
service records, particularly at discharge, and that the 
Board's decision should have recognized service connection 
for that syndrome, including the hypertensive manifestations.  
He suggests that the Board physician had a heightened 
responsibility to recognize that the Veteran's claimed 
hypertension really represented hyperaldosteronism.  For its 
part, the Court remarked that the Veteran's primary CUE 
allegation was that all the symptoms of his 
hyperaldosteronism were listed on his discharge physical, and 
that the Board should have given due regard to the medical 
evidence.  The Court noted that the Veteran was "not alone 
in his evaluation of the evidence in the separation 
examination report," noting that Dr. Camp believed the 
separation examination findings signified disease, and Conn's 
syndrome in particular.  The Court found that the Board 
limited its consideration to the evidence concerning 
hypertension, and did not consider the theory that the August 
1985 Board decision failed to recognize the "disability 
indicated by the evidence of record." 

The Court went on to state that "[i]t is no answer that in 
1983 the appellant filed only a claim for hypertension."  
The Court explained that a claim is not limited to the 
tentative diagnosis advanced by the claimant, but also 
encompasses other disabilities indicated by the claimed 
symptoms and the evidence associated with the claim, citing 
to Clemons v. Shinseki, 23 Vet. App. 1 (2010), a case decided 
almost 25 years after the Board's decision.  The Court 
indicated that the Board should consider whether the 
Veteran's claim for hypertension, when evaluated in the 
context of all his contentions and symptoms, should have been 
broadly construed as a claim for hyperaldosteronism.  

The Board notes that in Damrel v. Brown, 6 Vet. App. 242, 246 
(1994), the Court noted that where Court opinions formulate 
new interpretations of the law subsequent to a VA decision, 
those holdings cannot be the basis of a valid CUE claim, 
relying on Russell v. Principi, 3 Vet. App 310, 314 (1992) 
(only the law that existed at the time of the prior 
adjudication can be considered).  A plain reading of Damrel 
appears to suggest that the Court's retroactive application 
of Clemons is misplaced.  Even assuming that the principles 
announced in Clemons were eternal to the VA claims 
adjudication process, and therefore were present in 1985, the 
Board points out that in Clemons, the Court held that a claim 
is not limited to a Veteran's lay diagnosis, but rather 
includes any disability that could reasonably be encompassed 
by several factors, including the claimant's description of 
the claim; the symptoms the claimant describes; and the 
information the Veteran submits or VA obtains in support.  
Clemons, 23 Vet. App. at 5 (emphasis added).

When the Veteran filed his claim seeking service connection, 
he requested service connection for hypertension, a disorder 
the records show he in fact manifested.  (In Clemons, the 
appellant requested service connection for a specific 
disorder he did not have).  He did allege that the symptoms 
in service of right extremity weakness and dizziness were 
associated with the hypertension, because he thought he had 
had a cerebrovascular accident, but none of the information 
or evidence the Veteran submitted or VA developed even 
remotely suggested that those symptoms were associated with 
the hypertension.  In fact, the record at the time of the 
August 1985 Board decision showed that two of the symptoms 
the Veteran reported at discharge, namely the blurred vision 
and dizziness, existed even prior to service.  The Veteran's 
symptoms were extensively evaluated by multiple physicians in 
service of different fields, and not a single clinician 
indicated on the record that the referenced symptoms 
represented hypertension or some larger encompassing 
disorder.  The post-service evidence also showed that his 
complaints were never once linked to his hypertension in any 
way by a clinician or other medical professional.  Nor did 
any of the service or post-service clinicians suggest that 
the Veteran had hyperaldosteronism.  In fact, the symptoms 
were all attributed to other causes.  

The Board finds that the evidence before the Board in August 
1985 did not clearly and unmistakably show that the Veteran's 
hypertension claim also included a claim for a larger 
disorder for which the hypertension was actually a 
manifestation.  At the time of the August 1985 rating 
decision, there was no larger disorder evident from the 
record.  The Veteran reported he had a stroke in service with 
right extremity weakness.  (The service treatment records did 
not record any findings of a stroke, despite the fact that 
his complaints were evaluated by several doctors.)  He also 
reported vision problems and dizziness originating before 
service.  Those symptoms were worked up, and no underlying 
disorder was found.  The Veteran was found to have cardiac 
problems after service, and his symptoms were attributed to 
other disorders.  The salient point is that there simply was 
no indication of hyperaldosteronism/Conn's syndrome at the 
time of the August 1985 decision.

The Veteran argues that all the symptoms of 
hyperaldosteronism were before the Board, and that the 
medical member of the panel should have recognized this.  The 
Court indicated that the Veteran's arguments had some 
support.  The Board points out, however, that the Veteran's 
statements only have support if the evidence added to the 
records after the August 1985 decision are considered.  The 
Court itself specifically relied on a post-August 1985 
document in supporting the Veteran's argument.   The 
applicable regulation, however, specifies that the review 
must be based on the record that existed at the time of the 
Board decision.  38 C.F.R. § 20.1403(b).  The Board is bound 
by this regulation, and points out that the regulation was 
upheld by the U.S. Court of Appeals for the Federal Circuit.  
Consequently, and again, the post-August 1985 evidence 
concerning hyperaldosteronism may not be the basis for a 
finding of CUE in the August 1985 Board decision.

To the extent the Court instead meant to imply that the post-
August 1985 opinions and medical articles established that 
any physician in August 1985 would have known that the 
Veteran's symptoms represented hyperaldosteronism or Conn's 
syndrome, the Board points out that none of that evidence 
suggests that standard medical knowledge at the time of the 
August 1985 Board decision compelled the conclusion that the 
Veteran's symptoms in service or thereafter represented 
Conn's syndrome or hyperaldosteronism.  In fact, the medical 
treatises the Veteran eventually submitted after August 1985 
actually indicate that hyperaldosteronism is difficult to 
recognize because the symptoms are so nonspecific.

Moreover, to accept that the post-August 1985 opinions or 
treatises would have compelled a physician to even consider 
Conn's syndrome would be to accept that the multiple 
physicians in service and after service, including the 
Veteran's private physicians until the early 1990s were 
woefully inept.  The Board also points out that it was not 
until the Veteran underwent blood work in the 1990s that his 
physicians confirmed the presence of hyperaldosteronism.  For 
these reasons, the Board does not accept the Court's 
suggestion that the post-1985 evidence established a type of 
constructive medical knowledge that would have compelled any 
physician evaluating the reported symptoms to either diagnose 
Conn's syndrome, or to even consider the disorder as a 
differential diagnosis.

In short, the evidence before the Board in August 1985 did 
not demonstrate the presence of a larger disorder of which 
the hypertension was a part, or that the Veteran was 
otherwise seeking service connection for a disorder other 
than hypertension.

The Court noted that in 1985, the Board had the ability to 
reach independent medical assessments and conclusions, and 
that the Board's panel in August 1985 included a medical 
doctor.  The Court noted that there was evidence tending to 
show that standard medical treatises would have yielded the 
diagnosis for which the Veteran contends, although the Court 
did not identify the referenced evidence, and the record 
shows that all medical treatises on file were submitted after 
August 1985.  The Court also indicated that the Board must 
consider the regulations extant in 1985 pertaining to the 
power or duty of the medical member of the Board to make a 
diagnosis that is not explicit in the evidence of record but 
which nevertheless inheres therein.  As already discussed, 
the Board has reviewed the record, and finds that none of the 
post-1985 evidence added to the record suggests that standard 
medical knowledge would have compelled a physician to 
diagnose hyperaldosteronism based on the Veteran's symptoms 
or otherwise link hypertension to service.  

The Board has also reviewed the regulations extant in 1985 
pertaining to the Board's review, and has found no regulation 
even remotely suggesting that the physician member of a 
Board's panel had the power or duty to make a diagnosis not 
explicit in the evidence.  The pertinent regulations were 
found in 38 C.F.R. Part 19 (1985).  The Board has reviewed 38 
C.F.R. § 19.1 through 19.5, as well as 19.102 through 19.176, 
19.181, and 19.183 to 19.200, but finds that they did not 
establish any special power or duty for the medical member of 
the Board.  The only regulation potentially addressing such a 
duty was 38 C.F.R. § 19.101, which provided that where in any 
instance in which there was no applicable rule or procedure 
in a case before the Board, the presiding Board member may 
prescribe a procedure consistent with the other rules and 
with Title 38, United States Code.  Given that ordering the 
medical member of the Board (who was acting in the capacity 
of an adjudicator) to comb the record for undiagnosed 
disorders would not be consistent with the other rules (which 
are rules of process, not of evidence gathering or 
evaluation), the Board finds that this provision did not 
establish any duty on the part of the medical member to 
conjure a diagnosis of hyperaldosteronism/Conn's syndrome.  
Moreover, there is no indication that the presiding member in 
August 1985 prescribed such a rule.

The Board notes that 38 C.F.R. § 19.176 through 19.179 
addressed obtaining additional medical opinions, but notably 
from sources outside the Board; the regulations did not 
single out the medical member of the Board as having any 
special power or duties in determining whether an outside 
opinion was warranted.  38 C.F.R. § 19.180 indicated that the 
Board's decision was to be based on the entire record, but 
again did not suggest that the medical member of the Board 
had any special power or duties in this regard.  38 C.F.R. 
§ 19.182 specified that the Board could remand the case when 
it is determined that further evidence or clarification of 
the evidence was essential for a proper appellate decision.  
Again, the provision does not single out the medical member 
for any special powers or duties in that regard.

In short, none of the regulations pertaining to the presiding 
members of a Board panel in 1985 placed any special power or 
duty on the medical member to diagnose a condition which 
might be inherent from the evidence.  Moreover, to the extent 
the Veteran suggests that the medical member of the panel 
should nevertheless have ordered further investigation, VA's 
failure to fulfill the duty to assist does not constitute 
CUE.  38 C.F.R. § 20.1403(d)(2).

In short, the evidence concerning hyperaldosteronism and 
hypertension added to the record after August 1985 cannot, by 
law, form the basis for a finding of CUE in the August 1985 
decision.  Nor does the post-1985 evidence establish that any 
symptoms experienced at some point by the Veteran at the time 
of the August 1985 decision would have compelled a medical 
professional to conclude that hyperaldosteronism was present, 
or that the hypertension was really a manifestation of some 
disorder in service.  The Board notes in passing that 
although the Veteran believes that the evidence eventually 
leading to the grant of service connection for 
hyperaldosteronism incontrovertibly shows that the pre-August 
1985 symptoms were in fact manifestations of 
hyperaldosteronism, the medical opinions concerning such a 
link were made by physicians who did not have personal 
knowledge of the Veteran in August 1985.  These opinions 
stand in contrast to the medical evidence which was of record 
showing that the symptoms were attributed to other origins.

In sum, the Veteran's allegation that the records before the 
Board in August 1985 showed he had a larger disorder which 
originated in service and which accounted for his 
hypertension amounts in the end to nothing more than a 
dispute as to how the facts were weighed by the Board.  The 
record before the Board showed that the referenced symptoms 
were not attributed to hyperaldosteronism, and a diagnosis of 
that disorder was not evident from the record when the Board 
denied the claim.   A disagreement as to how the facts were 
weighed or evaluated does not constitute CUE.  38 C.F.R. 
§ 20.1403(d)(3).  The Board also notes that a new medical 
diagnosis that corrects an earlier diagnosis in a Board 
decision also does not constitute CUE.  38 C.F.R. 
§ 20.1403(d)(1).  

The Board will re-emphasis again, given the reliance by the 
Veteran and the Court on evidence received after the August 
1985 Board decision, that although additional evidence, 
including medical opinions, were submitted after the decision 
which ultimately (more than a decade later) resulted in 
allowance of service connection for hypertension and 
hyperaldosteronism, that medical evidence, which the Board 
assures the Veteran and the Court has been considered, simply 
cannot form a basis for concluding that the August 1985 Board 
decision contains clear and unmistakable error.  See 
38 C.F.R. § 20.1403(d).  

The Board also finds that the August 1985 decision did not 
include an incorrect application of the law, including that 
pertaining to secondary service connection.  The Board cited 
pertinent laws and regulations, included those relating to 
direct service connection, presumptive service connection, 
and secondary service connection.  The pertinent regulation 
pertaining to secondary service connection which was in 
effect at that time was 38 C.F.R. § 3.310 which provided that 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  The Board concludes that the decision of 1985 did 
not incorrectly apply 38 C.F.R. § 3.310.  The evidence 
provided at least an arguable basis for the Board's finding 
that the hypertension disorder was not related to the 
service-connected carotid artery disorder because there was 
no medical evidence of record which indicated that such a 
relationship existed.  The Board considered the relevant laws 
and regulations, and there is no reason to conclude that the 
Board committed "the kind of error, of fact or law, that . . 
. compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  

To the extent that the Veteran is arguing, relying on a 
regulation in 1985 concerning medical examinations, that the 
Board failed to obtain a medical opinion regarding whether 
there was a relationship between the service-connected 
carotid artery disorder and the hypertension diagnosed after 
service, whether the Veteran's hypertension was due to 
service, or whether the Veteran's hypertension was really a 
manifestation of some other disorder originating in service, 
the Board notes that a failure to fully develop evidence is 
not considered to be clear and unmistakable error.  See 38 
C.F.R. § 20.1403(d).  "[T]he VA's breach of the duty to 
assist cannot form a basis for a claim of CUE because such a 
breach creates only an incomplete rather than an incorrect 
record."  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  
For these reasons, the Board finds that the decision of 1985 
was in accordance with the applicable law and regulations.
 
The Veteran has also raised a vague argument concerning a 
violation of his 5th Amendment due process rights.  His 
argument appears to essentially amount to a challenge either 
to the weight afforded the evidence by the August 1985 
decision, or to VA's alleged non-compliance with the duty to 
assist him.  As already discussed, neither situation 
constitutes CUE.

The Board notes that the Court's decision focused on the 
language in 38 C.F.R. § 20.1403(a) to the effect that 
"generally" CUE exists where either the correct facts as 
they were known at the time were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  The Court indicated that the use of the 
term "generally" implied that there were other types of 
situations that could constitute CUE, and that perhaps the 
instant case involved such a situation.  

The Board first points out that the use of the term 
"generally" also implies that CUE is intended to be limited 
in most situations to the above situations.  Moreover, to the 
extent that other situations are contemplated, the predicate 
language in the same regulation notes that CUE is a very 
specific and rare kind of error, and establishes the standard 
that it must be one that compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

The Board has considered whether the August 1985 decision 
contains CUE on a basis other than the correct facts not 
being before the Board or the failure to apply pertinent 
legal authority, but concludes that it does not.  The record 
before the Board in August 1985 showed service complaints of 
right extremity weakness and dizziness.  Those symptoms were 
evaluated at length by service physicians, and later by VA 
physicians, but they were attributed to causes other than 
Conn's syndrome.  None of the records at the time the Board 
decision referenced Conn's syndrome or even raised it as a 
differential diagnosis.  The Veteran was not shown to be 
hypertensive in service or until more than a year after 
service.  Not a single document on file in August 1985 even 
remotely suggested the Veteran's hypertension was actually 
part of some underlying disorder.  Although true that the 
Veteran was, almost a decade later, found to have Conn's 
syndrome, and that some physicians thereafter believed that 
the symptoms shown at service discharge, in retrospect, 
actually demonstrated that the disorder was present in 
service, this is does even remotely suggest that the Board 
erred in denying service connection for hypertension.  The 
evidence developed following the Board's decision simply 
cannot establish that the Board erred in addressing the 
evidence and the law before it in August 1985.  

Moreover, the Board points out that although the Veteran 
suggests that the symptoms shown at service discharge should 
have alerted any physician, including the Board member 
serving on the August 1985 panel, to the possibility of 
Conn's syndrome, the Board notes that not only was the 
Veteran clinically evaluated at length by several physicians 
in service and after service with no findings of the 
referenced syndrome, but even following the August 1985 
decision, the Veteran's private physicians did not consider 
hyperaldosteronism until the early 1990s.  None of those 
physicians who, after 1985, related the hyperaldosteronism to 
service were involved in his care in service or within a year 
of his discharge from service, and their opinions 
consequently were based on speculation from reviewing the 
records.  As already discussed, the medical member of the 
panel had no duty to sua sponte diagnose a disorder from the 
scattered symptoms shown in the record. 

In other words, even looking at the post-August 1985 
evidence, it is not certain that the symptoms shown in 
service, or the hypertension shown more than a year after 
service were in fact manifestations of hyperaldosteronism.  
The Veteran has not presented a cogent argument that the 
August 1985 Board decision contained CUE, even on a basis 
other than those listed in the applicable statute and 
regulation.  Instead, he at most is disagreeing with how the 
Board weighed the evidence in August 1985.   The Board again 
emphasizes that evidence developed or added to the record 
after August 1985 cannot, by law, establish CUE in the August 
1985 Board decision.

For the foregoing reasons, the Board finds that there is no 
clear and unmistakable error in the prior decision of August 
19, 1985, which denied the Veteran's claim for service 
connection for hypertension.  Accordingly, the motion is 
denied. 

The Board notes that in DAV v. Gober, 234 F.3d 682 (Fed. Cir. 
2000), the U.S. Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 20.1404(b) to the extent that the 
referenced subprovision required the denial of a motion 
alleging CUE in a Board decision that did not clearly and 
specifically allege clear and unmistakable error of fact or 
law in a prior Board decision, the basis for such 
allegations, and why the result would have been different but 
for the alleged error. VA subsequently amended that 
subsection to clarify that in such cases, the motion will be 
dismissed without prejudice to refiling.  See 66 Fed. Reg. 
35,902-35,903 (2001).  In the instant case, and at least with 
respect the argument concerning the claim for hypertension 
constituting a claim for the larger disorder of Conn's 
syndrome, the Veteran has set forth the alleged clear and 
unmistakable errors, the legal and factual basis for the 
allegations, and why he believes the result would have been 
manifestly different but for the alleged error. Consequently, 
the Veteran has at least met the pleading requirements of the 
revised 38 C.F.R. § 20.1404(b), and denial of his motion on 
the merits, rather than dismissal without prejudice, is 
appropriate

 
ORDER

The Veteran's motion to revise the Board decision of August 
19, 1985 denying service connection for hypertension on the 
basis of clear and unmistakable error is denied. 



                       
____________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



